Name: 87/532/EEC: Council Decision of 26 October 1987 on the extension of legal protection of topographies of semiconductor products in respect of persons from certain countries and territories
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  electronics and electrical engineering;  cooperation policy
 Date Published: 1987-11-04

 Avis juridique important|31987D053287/532/EEC: Council Decision of 26 October 1987 on the extension of legal protection of topographies of semiconductor products in respect of persons from certain countries and territories Official Journal L 313 , 04/11/1987 P. 0022 - 0023*****COUNCIL DECISION of 26 October 1987 on the extension of legal protection of topographies of semiconductor products in respect of persons from certain countries and territories (87/532/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas the right to protection can be extended, by a Council Decision, to persons who do not benefit from protection under the said provisions; Whereas the extension of protection should, as far as possible, be decided for the Community as a whole; Whereas it seems appropriate to extend protection on an interim basis in the case of certain countries and territories, whilst extension to other countries and territories is under consideration; Whereas one of the factors this Decision is based on is the consideration that the countries or territories which have an appropriate legislation will continue to protect topographies of semiconductor products under their national law and make this protection available to those persons from the Member States of the Community who benefit from the right to protection under Directive 87/54/EEC; Whereas the other factor on which this Decision is based is the consideration that countries or territories which do not yet have appropriate legislation will provide one and will make it accessible to persons from the Member States of the Community benefiting from the right to protection under Directive 87/54/EEC, HAS ADOPTED THIS DECISION: Article 1 Member States shall extend the right to protection under Directive 87/54/EEC in favour of natural persons who are nationals of a country or territory listed in the Annex or who have their habitual residence on the territory of one of those countries or territories. This extension shall also apply to companies or other legal persons of a country or territory listed in the Annex which have a real and effective industrial or commercial establishment in such a country or territory, subject to the condition that companies or other legal persons of a Member State which have a right to protection under Directive 87/54/EEC benefit from protection in the country or territory in question. The countries and territories listed in the Annex which satisfy the conditions laid down in the second paragraph shall be determined by the Commission and communicated to the Member States. Article 2 This Decision shall apply from 7 November 1987. Member States shall extend the right to protection under this Decision in favour of the persons referred to in Article 1 until 7 November 1990. Any exclusive rights acquired under this Decision shall continue to produce their effect for the period laid down under Directive 87/54/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 October 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No L 24, 27. 1. 1987, p. 36. ANNEX Anguilla Bermuda British Indian Ocean Territory British Virgin Islands Cayman Islands Channel Islands Falkland Islands South Georgia and the South Sandwich Islands Hong Kong Isle of Man Montserrat Pitcairn St. Helena St. Helena Dependencies (Ascension, Tristan da Cunha) Turks and Caicos Islands United States of America